Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  "comprises comprise" in line 1.  For the sake of compact prosecution, claim 15 is interpreted in the instant Office action as follows: “comprises”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  "of claim 18" in line 1.  For the sake of compact prosecution, claim 18 is interpreted in the instant Office action as follows: “of claim 17”.  This interpretation is based on page 7 of applicant’s remarks filed 9/21/2021 stating this dependency.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-11, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 20120025227 A1) in view of Pun (US 20150179903 A1).
Regarding claim 1, Chan discloses a light emitting diode (LED) package (Figs. 1, 2, 3), comprising: a housing (12) having a single reflective cup (42); a lead frame (14) integral to said housing, a portion of said lead frame exposed in said reflective cup (portion of 14 below 40), said lead frame comprising leads that run along a bottom surface (30) of said housing from opposing sides of said housing, with at least some of said leads from opposing sides extending 
Illustrated below is a marked and annotated figure of Figs. 1 and 2 of Chan.

    PNG
    media_image1.png
    310
    394
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    223
    375
    media_image2.png
    Greyscale

Chan fails to teach at least some of said leads from opposing sides extending past a center line of the bottom surface to overlap one another on adjacent portions of the bottom surface.  
Pun discloses an LED package in the same field of endeavor (Fig. 35) with leads (362) that run along the bottom surface functioning as mechanical or electrical connections (“bottom contact/solder pads” [0060]), at least some of said leads from opposing sides (top and bottom of figure) extending past a center line of the bottom surface to overlap one another on adjacent portions of the bottom surface (362 on left overlapped by 362 in middle).  Pun further discloses shape of leads running along a bottom surface may be varied (bottom pads, Figs. 24, 28 32, 35) as a design choice to adjust the heat dissipation from the LED package (“thermal pad” [0092]).  Therefore having the claimed shape of the leads would have been obvious because it is a matter of design choice for one of ordinary skill in the art.
With respect to the shape of the leads that run along the bottom surface, i.e. extending past a center line of the bottom surface to overlap one another on adjacent portions of the bottom surface. This limitation, absent any criticality, is only considered to be an obvious modification of the shape of the leads disclosed by the Prior Art.  The courts held that a change in shape or configuration, without any criticality, is within the level of skill in the art as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skilled in that will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention. See In Re Dailey, 149 USPQ 47 (CCPA 1976).
Illustrated below is a marked and annotated figure of Fig. 35 of Pun.

    PNG
    media_image3.png
    210
    333
    media_image3.png
    Greyscale

Regarding claim 2, Chan in view of Pun discloses an LED package (Chan; Fig. 1), wherein said LEDs comprises a plurality of narrowband LEDs (50, 52, 54, [0066]) and a LED with phosphor (“some” [0072]).
Chan in view of Pun fails to expressly illustrate an arrangement of LEDs with both narrowband LEDs and LEDs with phosphor.  However, Chan does disclose the plurality of LEDs may comprise a varying number of LEDs of varying narrowband color combinations (red, green, blue [0066]), and further discloses the number of LEDs with phosphor may be varied (“some or all of” [0072]).  Varying the number of narrowband LEDs and LEDs with phosphor would have the effective result of varying the range of colors emitted ([0066]).  It would have been routine optimization to arrive at the claimed LED combination because Chan ([0066]) teaches the LED combination is varied to produce the desired color or color combination.
A person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed LED combination because it is routine optimization within a prior art condition. Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have the burden of explaining the data in any declaration they proffer as 
Regarding claim 3, Chan in view of Pun discloses an LED package (Chan; Fig. 1), wherein said reflective cup is undivided.
Regarding claim 4, Chan in view of Pun discloses an LED package (Chan; Fig. 1), wherein said narrowband LEDs comprise red, green and blue LEDs ([0066]).
Regarding claim 5, Chan in view of Pun discloses an LED package (Chan; Fig. 1), wherein said narrowband LEDs and said LED with phosphor are linearly arranged in said reflective cup.
Regarding claim 9, Chan in view of Pun discloses an LED package (Chan; Fig. 1), wherein said lead frame comprises anchoring features ([0093]).
Regarding claim 10, Chan in view of Pun as applied to claims 9 and 1 discloses an LED package (Chan; Fig. 1), wherein said anchoring features can comprise holes, angles, cuts or projections ([0093]).

Regarding independent claim 17, Chan discloses a light emitting diode (LED) package (Fig. 1), comprising: a housing (12) having a single undivided reflective cup (42); and a lead frame (14) integral to said housing, a portion of said lead frame exposed in said reflective cup (portion of 14 below 40), a plurality of narrowband LEDs (50, 52, [0066]) and a broadband LED with phosphor (54, “some or all of” [0072]) mounted to said lead frame in a line or in a square, said lead frame arranged to allow for individual control of said LEDs ([0081]), wherein said lead frame comprising leads that run along a bottom surface (30) of said housing from opposing sides of said housing (left of figure, right of figure, Fig. 3), with at least some of said leads from opposing sides extending along the bottom surface to overlap one another on adjacent portions of the bottom surface (82, 84, 86 or 88, 90, 92 overlapping).
Chan fails to teach at least some of said leads from opposing sides extending past a center line of the bottom surface to overlap one another on adjacent portions of the bottom surface.  However, Chan does disclose leads that run along the bottom surface function as mechanical or electrical connections ([0075]).
Pun discloses an LED package in the same field of endeavor (Fig. 35) with leads (362) that run along the bottom surface functioning as mechanical or electrical connections (“bottom contact/solder pads” [0060]), at least some of said leads from opposing sides (top and bottom of figure) extending past a center line of the bottom surface to overlap one another on adjacent portions of the bottom surface (362 on left overlapped by 362 in middle).  Pun further discloses 
With respect to the shape of the leads that run along the bottom surface, i.e. extending past a center line of the bottom surface to overlap one another on adjacent portions of the bottom surface. This limitation, absent any criticality, is only considered to be an obvious modification of the shape of the leads disclosed by the Prior Art.  The courts held that a change in shape or configuration, without any criticality, is within the level of skill in the art as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skilled in that will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention. See In Re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 18 as noted in the objection, Chan in view of Pun discloses an LED package (Chan; Fig. 1), wherein said LED with phosphor has a higher color rendering index (CRI) than the combined light from said narrowband LEDs (“a combination of light from the LED and the phosphor” [0072]).
Regarding independent claim 19, Chan discloses a light emitting diode (LED) display (Figs. 1, 2, [0008]), comprising: a plurality of LED packages (10) mounted in relation to one another to generate a message (“display image” [0009]), wherein at least some of said LED packages comprise a housing (12) having a single undivided reflective cup (40) and a lead frame (14) integral to said housing, a portion of said lead frame exposed in said reflective cup (portion of 14 below 40), a plurality of narrowband LEDs (50, 52, [0066]) and a broadband LED with phosphor (54, “some or all of” [0072]) mounted to said lead frame in a line or in a square, said 
Chan fails to teach leads extending past a center line of the bottom surface to overlap one another on adjacent portions of the bottom surface.  However, Chan does disclose leads that run along the bottom surface function as mechanical or electrical connections ([0075]).
Pun discloses an LED package in the same field of endeavor (Fig. 35) with leads (362) that run along the bottom surface functioning as mechanical or electrical connections (“bottom contact/solder pads” [0060]), at least some of said leads from opposing sides (top and bottom of figure) extending past a center line of the bottom surface to overlap one another on adjacent portions of the bottom surface (362 on left overlapped by 362 in middle).  Pun further discloses shape of leads running along a bottom surface may be varied (bottom pads, Figs. 24, 28 32, 35) as a design choice to adjust the heat dissipation from the LED package (“thermal pad” [0092]).  Therefore having the claimed shape of the leads would have been obvious because it is a matter of design choice for one of ordinary skill in the art.
With respect to the shape of the leads that run along the bottom surface, i.e. extending past a center line of the bottom surface to overlap one another on adjacent portions of the bottom surface. This limitation, absent any criticality, is only considered to be an obvious modification of the shape of the leads disclosed by the Prior Art.  The courts held that a change in shape or configuration, without any criticality, is within the level of skill in the art as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary 
Regarding claim 20, Chan in view of Pun discloses an LED package (Chan; Fig. 1), wherein said LED with phosphor has a higher color rendering index (CRI) than the combined light from said narrowband LEDs (“a combination of light from the LED and the phosphor” [0072]).

Claims 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan and Pun as applied to claims 2 and 1 above, and further in view of Seo (US 20090001393).
Regarding claim 6, Chan in view of Pun discloses a LED package (Chan; Fig. 1), wherein said narrowband LEDs and said LED with phosphor are arranged in said reflective cup.
Chan in view of Pun fails to teach an LED arrangement, wherein said narrowband LEDs and said LED with phosphor are arranged around a center point of said reflective cup.  However, Seo (Fig. 7) teaches an LED package in the same field of endeavor, wherein narrowband LEDs (14, 16, 18) and an LED with phosphor (12) are arranged around a center point (center of 20).  Seo further teaches LED arrangement may be varied as a matter of design choice (Fig. 7, arrangements a, b, c) so that the LEDs will fit within mounting space (20).  One of ordinary skill in the art could have combined the LED package of Cahn in view of Pun with the known LED arrangement of Seo, and in combination, each LED merely performs the same function as it does separately.  For example, the narrowband LEDs of Chan perform the same function of the narrowband LEDs of Seo.  Similarly, the LED with phosphor of Chan performs the same function as the LED with phosphor of Seo.  One of ordinary skill in the art would have recognized that the combination of the LED package of Chan in view of Pun and the LED 
Regarding claim 7, Chan in view of Pun discloses a LED package (Chan; Fig. 1), wherein said narrowband LEDs and said LED with phosphor are arranged in said reflective cup.
Chan in view of Pun fails to teach an LED arrangement, wherein said narrowband LEDs and said LED with phosphor are arranged in a square.  However, Seo (Fig. 7) teaches an LED package in the same field of endeavor, wherein narrowband LEDs (14, 16, 18) and an LED with phosphor (12) are arranged in a square (arrangement b).  Seo further teaches LED arrangement may be varied as a matter of design choice (Fig. 7, arrangements a, b, c) so that the LEDs will fit within mounting space (20).  One of ordinary skill in the art could have combined the LED package of Cahn in view of Pun with the known LED arrangement of Seo, and in combination, each LED merely performs the same function as it does separately.  For example, the narrowband LEDs of Chan perform the same function of the narrowband LEDs of Seo.  Similarly, the LED with phosphor of Chan performs the same function as the LED with phosphor of Seo.  One of ordinary skill in the art would have recognized that the combination of the LED package of Chan in view of Pun and the LED arrangement of Seo would have predictable results because LED arrangement is a matter of design choice.  Arranging the LEDs of Chan in view of Pun in a square would arrive at the claimed LED package.  Therefore, the claimed LED arrangement would have been obvious because it is a matter of design choice for one of ordinary skill in the art.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan and Pun as applied to claim 1 above, and further in view of Jang (US 20140167078 A1).
Regarding claim 8, Chan in view of Pun discloses an LED package (Pun; Fig. 35), wherein said lead frame covers a portion of said bottom surface.
Chan in view of Pun fails to explicitly disclose the lead frame covers more than 50 percent of said bottom surface.  However, Pun discloses leads can function to dissipate heat from the package ([0092]).  Jang discloses leads (20) in the same field of endeavor functioning to dissipate heat ([0028]).  Jang further discloses the leads cover more than 50 percent of said bottom surface (“eighty percent” [0028]).  One of ordinary skill in the art could have combined the lead frame coverage of Pun with the known lead frame coverage percent taught by Jang, and in combination, each coverage merely performs the same function as it does separately.  For example, the lead frame coverage of Pun performs the same function as the lead frame coverage of Jang.  One of ordinary skill in the art would have recognized that the combination of the lead frame coverage of the lead frame coverage of Pun with the lead frame coverage percent of Jang would have predictable results because these coverages perform the same function.  Changing the lead frame coverage percent of Chan in view of Pun to have the coverage percentage of Jang would arrive at the claimed LED package.  Therefore, the claimed lead frame covering more than 50 percent of the bottom surface would have been obvious because it would diffuse heat from the LED package.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chan, Jang, and Pun.

Chan fails to explicitly disclose the percent of the bottom surface covered by the lead frame.  However, Chan discloses leads can function to dissipate heat from the package ([0083]).  Jang discloses leads (20) in the same field of endeavor functioning to dissipate heat ([0028]).  Jang further discloses the leads cover more than 50 percent of said bottom surface (“eighty percent”).  One of ordinary skill in the art could have combined the lead frame coverage of Chan with the known lead frame coverage percent taught by Jang, and in combination, each coverage merely performs the same function as it does separately.  For example, the lead frame coverage of Chan performs the same function as the lead frame coverage of Jang.  One of ordinary skill in the art would have recognized that the combination of the lead frame coverage of the lead frame coverage of Chan with the lead frame coverage percent of Jang would have predictable results because these coverages perform the same function.  Changing the lead frame coverage percent of Chan to have the coverage percentage of Jang would arrive at the claimed LED package.  
Chan fails to teach at least some of the leads from opposing sides extend past a center line of the bottom surface to overlap one another on adjacent portions of the bottom surface.  However, Chan does disclose leads that run along the bottom surface function as mechanical or electrical connections ([0075]).
Pun discloses an LED package in the same field of endeavor (Fig. 35) with leads (362) that run along the bottom surface functioning as mechanical or electrical connections (“bottom contact/solder pads” [0060]), at least some of said leads from opposing sides (top and bottom of figure) extending past a center line of the bottom surface to overlap one another on adjacent portions of the bottom surface (362 on left overlapped by 362 in middle).  Pun further discloses shape of leads running along a bottom surface may be varied (bottom pads, Figs. 24, 28 32, 35) as a design choice to adjust the heat dissipation from the LED package (“thermal pad” [0092]).  Therefore having the claimed shape of the leads would have been obvious because it is a matter of design choice for one of ordinary skill in the art.
With respect to the shape of the leads that run along the bottom surface, i.e. extending past a center line of the bottom surface to overlap one another on adjacent portions of the bottom surface. This limitation, absent any criticality, is only considered to be an obvious modification of the shape of the leads disclosed by the Prior Art.  The courts held that a change in shape or configuration, without any criticality, is within the level of skill in the art as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skilled in that will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention. See In Re Dailey, 149 USPQ 47 (CCPA 1976).

Regarding claim 14, Chan in view of Jang and Pun discloses an LED package (Chan; Fig. 1), wherein said lead frame covers more than 80 percent of said bottom surface (Jang; “more than eighty percent” [0028]).
Regarding claim 15 as noted in the objection, Chan in view of Jang and Pun discloses an LED package (Chan; Fig. 1), wherein said lead frame comprises holes, angles, cuts or projections ([0093]).
Regarding claim 16, Chan in view of Jang and Pun discloses an LED package (Chan; Fig. 1), wherein said LED with phosphor has a higher color rendering index (CRI) than the combined light from said narrowband LEDs (“a combination of light from the LED and the phosphor” [0072]).
Response to Arguments
Applicant’s arguments, see page 6, filed 9/21/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of amendment to the claim.
Applicant argues:
Applicant argues that Chan does not teach, suggest, or render obvious at least, for example, the features of “at least some of said leads from opposing sides extending past a center line of the bottom surface to overlap one another on adjacent portions of the bottom surface”. Applicant similarly argues for independent claims 17 and 19 that Chan does not teach, suggest, or render obvious at least, for example, similar features as those amended into claim 1.
Examiner’s reply:
The examiner agrees and notes that the new grounds of rejection has been raised in the instant Office Action as necessitated by claim amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            	/PHAT X CAO/            Primary Examiner, Art Unit 2817